FERNANDEZ, J.
Mills-Tel Corp., etc., appeals the trial court’s final judgment entered in favor of Kattour, Inc., etc., and Foods of South Florida, Inc. (collectively, “Kattour”), as well as the trial court’s final order awarding Kattour attorney’s fees and costs against Mills-Tel. We affirm the final judgment, but reverse the award of attor*940ney’s fees. Kattour concedes on appeal that the final judgment erroneously awarded attorney’s fees that included attorney time which predated the proposal for settlement service date. We thus reverse the award and remand to the trial court for entry of an amended final judgment after the trial court calculates attorney’s fees from the date of service of the proposal for settlement to the conclusion of the case.
Affirmed in part; reversed in part and remanded with instructions.